Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Bauman-Type Continuation Application
This application has been filed under 35 USC 111 as a utility application claiming
benefit to reissue application No. 15/190,388, which is a reissue of U.S. patent No.
8,416,371 to Kumai. The application was filed without any indicia that it was intended to
be a continuation reissue. As a Bauman-type continuation1 of a reissue application,
Applicant is notified that the original patent is available as prior art under 35 USC 102(b)
and the effective filing date of the instant application does not extend beyond the actual
filing date of the reissue application. See In re Bauman, 683 F.2d 405, 214 USPQ 585
(CCPA 1982).	
Application Data Sheet
The Application Data Sheet (ADS) filed 12/19/19 is objected because it incorrectly indicates that 16/181,040 is a Reissue of 13/159,274.  As noted above, the present application is not a continuation reissue.

Non-Compliant Amendment
The amendment filed May 15, 2019 is non-compliant because it has failed to
meet the requirements of 37 CFR 1.121.
In particular, the amendment has not been made relative to claims 1-20 filed with
the application on 12/19/2019.
Furthermore, the presentation of the text of claims 1-21 in brackets so as to

shall be effected by an instruction to cancel a particular claim number. Identifying the
status of a claim in the claim listing as "canceled" will constitute an instruction to cancel
the claim.   Additionally, newly added claims 22-29 must not be underlined. See MPEP 714.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 22-29 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by U.S. 8,416,371 to Kumai.

As noted above, Kumai, which is the original patent, is available as prior art under
35 U.S.C. 102(b). The inventions disclosed in Kumai’s specification and the instant specification are identical. See also claims 1-21 of Kumai. See also the Claim Amendment Support Table on pp. 12-13 of the Remarks filed 12/19/2019.
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	RE47179 issued from U.S. Serial No. 15/090,388
Conclusion
Claims 22-29 are rejected.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer can be reached on (313) 446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Norca L. Torres Velazquez/
Patent Reexamination Specialist
Art Unit CRU 3991



Conferees:
/JERRY D JOHNSON/Patent Reexamination Specialist
Central Reexamination Unit 3991                                                                                                                                                                                                        
/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Also refer to Decision mailed 01/11/2021.